          Case 2:20-cv-06156-JHS Document 1 Filed 12/07/20 Page 1 of 4


                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION

Geno Patane,                        )
                                    )
            Plaintiff,              )
                                    )
      vs.                           ) Case No.: 2:20-cv-6156
                                    )
Nationwide Credit, Inc.,            )
                                    )
            Defendant.              )
____________________________________)_________________________________________

         COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
           THE FAIR DEBT COLLECTION PRACTICES ACT

                                           Introduction

   1. This is an action for actual and statutory damages, legal fees and costs pursuant to the Fair
      Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq (hereinafter referred to as the
      “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
      practices. Id.

   2. The purpose of the FDCPA is to eliminate abusive debt collection practices by debt
      collectors, to insure that those debt collectors who refrain from using abusive debt
      collection practices are not competitively disadvantaged, and to promote consistent State
      action to protect consumers against debt collection abuses. Id.

   3. If a violation occurs, “the FDCPA is a strict liability statute that makes debt collectors
      liable for violations that are not knowing or intentional.” Donohue v. Quick Collect, Inc.,
      592 F.3d 1027, 1030 (9th Cir. 2010).

   4. Even a single violation of the FDCPA is sufficient to support liability. Taylor vs. Perrin,
      Landry, deLaunay, & Durand, 103 F.3d 1232, 1238 (5th Cir. 1997).

                                            Jurisdiction

   5. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §
      1692k(d).

                                               Venue

   6. Venue is proper in this Judicial District

   7. The acts and transactions alleged herein occurred in this Judicial District.

   8. The Plaintiff resides in this Judicial District.

                                                  1
       Case 2:20-cv-06156-JHS Document 1 Filed 12/07/20 Page 2 of 4



9. The Defendant transacts business in this Judicial District.

                                            Parties

10. The Plaintiff, Geno Patane, is a natural person.

11. The Plaintiff is a “consumer” as that term is defined by § 1692a.

12. The Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d preface.

13. The Defendant, Nationwide Credit, Inc. (hereinafter referred to as “Defendant”), is a debt
    collection agency and/or debt purchaser operating from an address at 500 Virginia Drive,
    Suite 514B, Ft. Washington, PA 19034. See Exhibit “1” attached hereto.


14. The Defendant is a debt collection agency, and the Defendant is conducting business in the
    State of Pennsylvania. See Exhibit “1” attached hereto.

15. Defendant regularly attempts to collect, directly or indirectly, debts owed or due or asserted
    to be owed or due another.

16. The Defendant regularly collects or attempts to collect, directly or indirectly, debts owed
    or due or asserted to be owed or due another that arose out of transactions in which the
    money, property or services which are the subject of the transactions are primarily for
    personal, family or household purposes.

                                       Factual Allegations

17. The Defendant is a debt collection agency attempting to collect a debt from Plaintiff.

18. The Plaintiff incurred a debt to that was for primarily for personal, family or household
    purposes as defined by §1692(a)(5).

19. The debt owed by Plaintiff went into default.

20. After the debt went into default the debt was placed or otherwise transferred to the
    Defendant for collection.

21. The Plaintiff disputes the debt.

22. The Plaintiff requests that the Defendant cease all further communication on the debt.

23. The Defendant’s collector(s) were employee(s) and/or representative(s) of the Defendant
    at all times mentioned herein.

24. The Defendant acted at all times mentioned herein through its employee(s) and/or
    representative(s) and/or agent(s).



                                                2
       Case 2:20-cv-06156-JHS Document 1 Filed 12/07/20 Page 3 of 4


25. The Plaintiff retained Dunne Law Offices, P.C. for legal representation regarding the
    Plaintiff’s debts.

26. Prior to June 22, 2020, the Defendant has been attempting to collect a debt from Plaintiff.


27. On June 22, 2020, the Plaintiff’s legal counsel sent a letter to the Defendant via facsimile.
    This facsimile transmission to the Defendant was successfully received by the Defendant.
    See Exhibit “2” attached hereto.

28. This letter indicated that Plaintiff had legal counsel for the debt that Defendant was
    attempting to collect.

29. Communications sent via facsimile are assumed to have been received by the intended
    recipient if the facsimile confirmation indicates a successful transmission. See Laouini v.
    CLM Freight Lines, Inc., 586 F.3d 473 (7th Cir., 2009)(holding that facsimile
    confirmation generated by the…fax machine was sufficient to create a factual dispute that
    …was received…); Bridgeview Health Care Center Ltd. v. Clark, 2011 WL 4585028, 3
    (N.D.Ill 2011)(“Indeed, in the facsimile transmission context, it is commonly understood
    that ‘success’ means that ‘the two fax machines have performed an electronic
    “handshake” and that the data has been transmitted from one machine to the other.”).

30. Despite the aforementioned notice of legal representation, on or around November 30,
    2020, Defendant called Plaintiff’s cell phone in an attempt to collect a debt. See Exhibit
    “3” attached hereto.

31. By contacting a consumer it knew to have legal representation, the Defendant violated the
    FDCPA.

32. Plaintiff’s injuries constitute an injury-in-fact. Defendant’s violations are material as the
    unsophisticated consumer, who has retained counsel to represent him regarding the debt
    at issue in this matter, would be left with the impression that retaining legal counsel was
    futile and that he did not have the rights Congress granted to him under the FDCPA.
    Defendant’s violations of the FDCPA constitute more than just bare procedural
    violations.

33. The Defendant’s collection communications are to be interpreted under the
    “unsophisticated consumer” standard. See Gammon vs. GC Services, Ltd. Partnership,
    27 F.3d 1254, 1257 (7th Cir. 1994).

                                  First Claim for Relief:
                                 Violation of the FDCPA

1. The allegations of Paragraphs 1 through 33 of the complaint are realleged and incorporated
   herewith by references.

2 The Defendant contacted a consumer it knew to be represented by legal counsel which
  constitutes a violation of 15 U.S.C. § 1692c.

3 The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692d.
                                              3
      Case 2:20-cv-06156-JHS Document 1 Filed 12/07/20 Page 4 of 4



4 The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692e.

5 The Defendant’s acts and omissions constitute a violation of 15 U.S.C. § 1692f.

6 As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff for actual
  damages, statutory damages of $1,000 per defendant, attorney fees, and costs.


                                    Prayer for Relief

   WHEREFORE, the Plaintiff prays that the Court grant the following:

   1. A finding that the Defendant violated the FDCPA and/or an admission from the
      Defendant that it violated the FDCPA.

   2. Actual damages under 15 U.S.C. § 1692k(a)(1).

   3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

   4. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

   5. Such other and further relief as the Court deems just and proper.


   Respectfully submitted,

   s/ Stephen M. Dunne
   Stephen M. Dunne
   Dunne Law Offices, P.C.
   Attorney for Plaintiff
   1515 Market Street, Suite 1200
   Philadelphia, PA 19102
   Office: (215)551-7109
   Fax: (215)525-9721
   Email: stephen@dunnelawoffices.com




                                             4
